Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-1174

                         ALVIN SCOTT COREY,

                      Petitioner, Appellant,

                                    v.

                            UNITED STATES,

                       Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE


          [Hon. George Z. Singal, U.S. District Judge]


                                 Before

                       Selya, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Alvin Scott Corey on brief pro se.
     F. Mark Terison, Senior Litigation Counsel and Paul D.
Silsby, United States Attorney, on brief for appellee.



                            March 26, 2007
            Per Curiam.       Petitioner, Alvin Scott Corey, appeals

the United States District Court for the District of Maine’s

dismissal   of   his   habeas      corpus       petition,    which     he   filed

pursuant to 28 U.S.C. § 2255.              We granted a certificate of

appealability    on    the    issues      of    whether    (i)   his   sentence

violated the rule announced in Shepard v. United States, 125 S.

Ct. 1254 (2005), and (ii) the admission of expert testimony

concerning the manufacture of the weapon for which he was

convicted    violated        the   rule        announced    in   Crawford     v.

Washington, 124 S. Ct. 1354 (2004).                   We held the case in

abeyance while we awaited the Supreme Court’s decision in

Whorton v. Bockting, 2007 U.S. LEXIS 2826 (Feb. 28, 2007), and

the path is now clear to proceed forward.

            As the issues before us are purely legal, we review

them de novo.    Pursuant to 28 U.S.C. § 2255, petitioner had one

year within which to file his habeas petition.                   The district

court dismissed it as time-barred, so the first order of

business is to determine the appropriate triggering date for

the one-year deadline.         Petitioner appears to argue that the

clock should begin for his Shepard and Crawford claims on the

dates upon which the Supreme Court issued those opinions.                     He

understands, however, that the timing of his petition is such

that he must establish that the rules announced in those cases

are newly recognized by the Supreme Court and are retroactively


                                     -2-
applicable to cases on collateral review.            See 28 U.S.C. §

2255, ¶ 6(3).   Petitioner fails to clear this hurdle.

          There is no dispute that the rules in Shepard and

Crawford are newly recognized.      Nor is there any dispute that

those rules are procedural in nature.               Ordinarily, newly

announced rules of criminal procedure, about which the Supreme

Court has been silent as to retroactivity, are presumed to be

non-retroactive.    See Tyler v. Cain, 533 U.S. 656, 665 (2001)

(interpreting Teague v. Lane, 489 U.S. 288 (1989), as setting

general bar to retroactive application of newly announced rules

of criminal procedure).    Petitioner argues that the exception

to this general bar for "watershed rules of criminal procedure

implicating   the   fundamental    fairness   and    accuracy   of   the

criminal proceeding" applies here.      We disagree.

          We first consider the Shepard claim.         Our opinion in

Cirilo-Munoz v. United States, 404 F.3d 527 (1st Cir. 2005),

is instructive.     There, we held that the rule announced in

United States v. Booker, 125 S. Ct. 738 (2005), was not a

watershed rule.     See Cirilo-Munoz, 404 F.3d at 532-33.             In

doing so, we noted that judge-made findings at sentencing have

been the conventional practice throughout our nation's history.

See id. We added that this retroactivity analysis resolves any

comparable "Blakely-like" claim in this circuit.          Id.




                                  -3-
           Our reasoning there applies with equal force here.

Shepard,   like    Booker,       set   forth      limitations   on    judicial

factfinding, but it did so to a far lesser degree, restricting

only the type of evidence that is appropriate for review in

particular circumstances.          See Shepard, 125 S.Ct. at 1263 ("We

hold that enquiry under the ACCA to determine whether a plea of

guilty to burglary defined by a nongeneric statute necessarily

admitted elements of the generic offense is limited to the

terms of the charging document, the terms of a plea agreement

or transcript of colloquy between judge and defendant in which

the factual basis for the plea was confirmed by the defendant,

or to some comparable judicial record of this information.").

Accordingly,      Shepard    presents        an    even    weaker    case    for

retroactivity      than    did    Booker.          This   interpretation     is

bolstered by the fact that each of the three courts of appeals

that has faced this issue has arrived at the same conclusion.

See United States v. Christensen, 456 F.3d 1205, 1208 (10th

Cir. 2006); United States v. Armstrong, 151 Fed. Appx. 155, 157

(3d Cir. 2005); United States v. Davis, 133 Fed. Appx. 916 (4th

Cir. 2005).

           Recent developments make the Crawford issue even

easier to resolve. In Whorton, the Supreme Court held that the

rule   announced    in    Crawford     is    not    a   watershed    rule   and,




                                       -4-
therefore,     is   not    retroactively       applicable    to   cases    on

collateral review.        See 2007 U.S. LEXIS 2826 at *29.

             Because   the    dates    upon    which   the   Supreme    Court

announced     the   rules     in     Shepard    and    Crawford   are     not

appropriate    triggering      dates     for   section   2255's   one-year

limitations period in these circumstances, we are left with the

default triggering date--the day that petitioner’s judgment of

conviction became final.           Petitioner’s judgment of conviction

became final in 2000, but he filed his petition several years

later.   Accordingly, it is untimely.

             For these reasons, we summarily affirm the district

court's dismissal of the petition on timeliness grounds.                  See

1st Cir. R. 27.0(c).         AFFIRMED.




                                      -5-